UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 10-6063


ERIC LEWIS,

                 Petitioner - Appellant,

          v.

PATRICIA    STANSBERRY,    Warden;   UNITED      STATES    PAROLE
COMMISSION,

                 Respondents - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:09-cv-00266-LMB-JFA)


Submitted:    September 30, 2010            Decided:   October 8, 2010


Before NIEMEYER, AGEE, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Eric Lewis, Appellant Pro Se.  Kevin J. Mikolashek, Catherine
DeRoever Wood, Assistant United States Attorneys, Alexandria,
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Eric      Lewis,    a    District      of   Columbia       Code    Offender,

seeks to appeal the district court’s order denying relief on his

28 U.S.C.A. § 2241 (West 2006 & Supp. 2010) petition.                             The order

is not appealable unless a circuit justice or judge issues a

certificate of appealability.                28 U.S.C. § 2253(c)(1) (2006).                  A

certificate         of     appealability            will      not   issue        absent     “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                      When the district court denies

relief   on     the      merits,    a    prisoner      satisfies        this    standard    by

demonstrating         that     reasonable           jurists     would     find    that     the

district       court’s     assessment       of      the    constitutional         claims    is

debatable      or     wrong.       Slack    v.       McDaniel,      529    U.S.    473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                            Slack, 529 U.S.

at   484-85.          We   have     independently          reviewed       the    record    and

conclude       that      Lewis     has    not       made      the   requisite      showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.         We deny Lewis’s motions to appoint counsel and to

expedite the appeal.              We dispense with oral argument because the

facts    and    legal      contentions      are       adequately      presented      in    the

                                                2
materials   before   the   court   and   argument   would   not    aid   the

decisional process.

                                                                  DISMISSED




                                    3